Title: From James Madison to Thomas Jefferson, 8 October 1789
From: Madison, James
To: Jefferson, Thomas


Dear Sir
N. York Ocr. 8. 1787 [1789].
A concurrence of motives has detained me here since the adjournment of Congress. One of them has been a hope of your arrival within the time. I set off tomorrow for Philada. where I shall remain some days, and not without a continuance of the same hope. I need not tell you how much pleasure I should feel in making my journey to Virginia coincide with yours, nor with how much patience I should on that account alone await your arrival were it certainly to be at a short date. But I wish on a public account to see you as soon as possible after you become informed of the new destination provided for you. It is of infinite importance that you should not disappoint the public wish on this subject. Be persuaded of this truth. With proper opportunity it can be demonstrated to you. Let me particularly intreat you not to yield hastily to objections. The President is anxious for your acceptance of the trust. The Southern and Western Country have it particularly at heart. To every other part of the Union, it will be sincerely acceptable. Drop me a line the moment you get on shore. If I receive it in Philada. I will if possible wait for you. Your appointment will not interfere with your intended trip to Virginia. I know that the President does not mean that it shall. If I should be gone from Philada. your letter will follow me. Directions will be given for that purpose. I shall leave this in the hands of Mr. St. Trise, who will watch the first moment of putting it into yours. He is I believe already known to you. If he is not, his worth recommends him to this opportunity of being so. Yours mo: affectly.
Js. Madison Jr
